Citation Nr: 0734782	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of frostbite to the right hand.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of frostbite to the right foot.  

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder.

4.  Entitlement to an effective date earlier than July 11, 
2002, for the initial grant of a total disability rating for 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from May 1951 to February 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The issues of increased ratings for residuals of frostbite to 
the right foot and right hand and post-traumatic stress 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's TDIU claim was received April 8, 2004, and 
entitlement to TDIU began July 11, 2002, at the earliest.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to July 
11, 2002, for the grant of TDIU are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2005 and March 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notice letters postdated the 
initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decision, no 
prejudice has been alleged, and none is apparent from the 
record.  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records.  Consequently, the duty to 
notify and assist has been met.

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however.  If evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation, the effective date shall be 
the date of the factually ascertainable increase rather than 
the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 
C.F.R. § 3.400(o)(2).

The veteran's claim for TDIU was received on April 8, 2004, 
and was granted effective July 11, 2002.  The effective date 
of the TDIU has already been assigned to the earliest date as 
to which the veteran met the schedular requirements for TDIU.  
(The Board notes that the VA regulations were not followed in 
the assignment of this effective date as the effective date 
precedes the date of receipt by more than 1 year.)  Prior to 
July 11, 2002, the veteran is not service-connected for any 
disabilities.  Consequently, based on the foregoing 
regulations, an earlier effective date is not warranted for 
TDIU.  


ORDER

An effective date earlier than July 11, 2002, for the initial 
grant of TDIU is denied.


REMAND

Further development is needed on both residuals of frostbite 
claims.  The evidence indicates that a VA examination was 
never conducted for either claim, and the last treatment 
record which provides more than cursory findings about the 
right foot and hand is dated in October 2003.  The veteran 
has reported that his condition is "much worse" than that 
reflected in the records.  See April 2006 statement.  
Consequently, the Board finds that a VA examination is needed 
to determine the status of the residuals of frostbite to the 
right hand and foot.  See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim for an 
increased rating for post-traumatic stress disorder ( PTSD).  
A VA examination was conducted in April 2003.  The veteran 
subsequently reported that his symptoms have worsened, 
however.  See April 2006 statement.  In light of the age of 
the VA examination and the veteran's statements, a 
contemporaneous and thorough VA examination is required to 
determine the severity of the veteran's PTSD.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
residuals of frost bite to the right hand 
and right foot.  The examiner is 
requested to note any tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation , hyperhidrosis, or x-
ray abnormalities.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of the 
veteran's PTSD.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


